FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               November 15, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 CHARLES COREY FRANKLIN,

               Petitioner - Appellant,                  No. 11-1338
          v.                                            (D. Colorado)
 CHARLES A. DANIELS,                          (D.C. No. 1:11-CV-01487-LTB)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Defendant Charles C. Franklin, a federal prisoner at the United States

Penitentiary in Florence, Colorado, filed an application for habeas relief under

28 U.S.C. § 2241 in the United States District Court for the District of Colorado,

challenging his conviction and sentence in the United States District Court for the

Northern District of Texas. The Colorado District Court dismissed the

application because Defendant has an adequate and effective remedy under


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
28 U.S.C. § 2255. We AFFIRM that decision for essentially the reasons stated in

the district court’s Order of Dismissal. We DENY Mr. Franklin’s motion to

proceed in forma pauperis.

                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -2-